--------------------------------------------------------------------------------

Exhibit 10.64
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of December, 29, 2014 by and
between BioTime, Inc. (“BioTime”), a California corporation, and Aditya Mohanty
("Executive").
 
1.            Engagement; Position and Duties.
 
(a)           BioTime agrees to employ Executive in the position described on
Exhibit A (which Exhibit A is a part of this Agreement) effective as of the date
of this Agreement. Executive shall perform the duties and functions described on
Exhibit A and such other duties as the executive(s) to whom Executive reports or
the Board of Directors of BioTime may from time to time determine. Executive
shall devote Executive’s best efforts, skills, and abilities, on a full‑time
basis, exclusively to the business of BioTime and its Related Companies pursuant
to, and in accordance with, business policies and procedures, as fixed from time
to time by the Board of Directors (the “Policies”). Executive covenants and
agrees that Executive will faithfully adhere to and fulfill the Policies,
including any changes to the Policies that may be made in the future. Executive
may be provided with a copy of BioTime’s employee manual (the “Manual”) which
contains the Policies. BioTime may change its Policies from time to time, in
which case Executive will be notified of the changes in writing by a memorandum,
a letter, or an update or revision of the Manual.
 
(b)           Performance of Services for Related Companies. In addition to the
performance of services for BioTime, Executive shall, to the extent so required
by BioTime, also perform services for one or more members of a consolidated
group of which BioTime is a part ("Related Company"), provided that such
services are consistent with the kind of services Executive performs or may be
required to perform for BioTime under this Agreement. If Executive performs any
services for any Related Company, Executive shall not be entitled to receive any
compensation or remuneration in addition to or in lieu of the compensation and
remuneration provided under this Agreement on account of such services for the
Related Company. The Policies will govern Executive’s employment by BioTime and
any Related Companies for which Executive is asked to provide Services. In
addition, Executive covenants and agrees that Executive will faithfully adhere
to and fulfill such additional policies as may established from time to time by
the board of directors of any Related Company for which Executive performs
services, to the extent that such policies and procedures differ from or are in
addition to the Policies adopted by BioTime.
 
(c)           No Conflicting Obligations. Executive represents and warrants to
BioTime and each Related Company that Executive is under no obligations or
commitments, whether contractual or otherwise, that are inconsistent with
Executive’s obligations under this Agreement or that would prohibit Executive,
contractually or otherwise, from performing Executive’s duties as under this
Agreement and the Policies.
 
(d)           No Unauthorized Use of Third Party Intellectual Property.
Executive represents and warrants to BioTime and each Related Company that
Executive will not use or disclose, in connection with Executive’s employment by
BioTime or any Related Company, any patents, trade secrets, confidential
information, or other proprietary information or intellectual property as to
which any other person has any right, title or interest, except to the extent
that BioTime or a Related Company holds a valid license or other written
permission for such use from the owner(s) thereof. Executive represents and
warrants to BioTime and each Related Company that Executive has returned all
property and confidential information belonging to any prior employer.
 

--------------------------------------------------------------------------------

2.            Compensation
 
(a)        Salary. During the term of this Agreement, BioTime shall pay to the
Executive the salary shown on Exhibit A. Executive's salary shall be paid in
equal semi-monthly installments, consistent with BioTime's regular salary
payment practices. Executive's salary may be increased from time-to-time by
BioTime, in BioTime’s sole and absolute discretion, without affecting this
Agreement.
 
(b)        Bonus. Executive may be eligible for an annual bonus, as may be
approved by the Board of Directors in its discretion, based on Executive's
performance and achievement of goals or milestones set by the Board of Directors
from time to time. Executive agrees that the Board of Directors of BioTime may
follow the recommendations of the Compensation Committee of the board of
directors of BioTime’s parent company in determining whether to a award bonus or
to establish performance goals or milestones. Executive also agrees that the
Board of Directors and BioTime are not obligated to adopt any bonus plan, to
maintain in effect any bonus plan that may now be in effect or that may be
adopted during the term of Executive’s employment, or to pay Executive a bonus
unless a bonus is earned under the terms and conditions of any bonus plan
adopted by BioTime.
 
(c)           Expense Reimbursements. BioTime or a Related Company shall
reimburse Executive for reasonable travel and other business expenses (but not
expenses of commuting to work) incurred by Executive in the performance of
Executive’s duties under this Agreement, subject to the Policies and procedures
in effect from time to time, and provided that Executive submits supporting
vouchers. For a period not to exceed one year, BioTime will additionally
reimburse the travel costs for Executive’s round trip travel between Alameda and
his home in San Diego not more often than once each week, in accordance with
BioTime’s employee travel policies.
 
(d)           Benefit Plans. Executive may be eligible (to the extent Executive
qualifies) to participate in certain retirement, pension, life, health, accident
and disability insurance, stock option plan or other similar employee benefit
plans which may be adopted by BioTime (or a Related Company) for its employees.
BioTime and the Related Companies have the right, at any time and without any
amendment of this Agreement, and without prior notice to or consent from
Executive, to adopt, amend, change, or terminate any such benefit plans that may
now be in effect or that may be adopted in the future, in each case without any
further financial obligation to Executive. Any benefits to which Executive may
be entitled under any benefit plan shall be governed by the terms and conditions
of the applicable benefit plan, and any related plan documents, as in effect
from time to time. If Executive receives any grant of stock options or
restricted stock under any stock option plan or stock purchase plan of BioTime
or any Related Company, the terms and conditions of the stock options or
restricted stock, and Executive’s rights with respect to the stock options or
restricted stock, shall be governed by (i) the terms of the applicable stock
option or stock purchase plan, as the same may be amended from time to time, and
(ii) the terms and conditions of any stock option agreement or stock purchase
agreement and related agreements that Executive may sign or be required to sign
with respect to the stock options or restricted stock.
 
(e)           Vacation; Sick Leave. Executive shall be entitled to the number of
days of vacation and sick leave (without reduction in compensation) during each
calendar year shown on Exhibit A or as may be provided by the Policies.
Executive’s vacation shall be taken at such time as is consistent with the needs
and Policies of BioTime and its Related Companies. All vacation days and sick
leave days shall accrue annually based upon days of service. Executive’s right
to leave from work due to illness is subject to the Policies and the provisions
of this Agreement governing termination due to disability, sickness or illness.
The Policies governing the disposition of unused vacation days and sick leave
days remaining at the end of BioTime's fiscal year shall govern whether unused
vacation days or sick leave days will be paid, lost, or carried over into
subsequent fiscal years.
 
2

--------------------------------------------------------------------------------

3.            Competitive Activities. During the term of Executive's employment,
and for six months thereafter, Executive shall not, for Executive or any third
party, directly or indirectly employ, solicit for employment or recommend for
employment any person employed by BioTime or any Related Company. During the
term of Executive's employment, Executive shall not, directly or indirectly as
an employee, contractor, officer, director, member, partner, agent, or equity
owner, engage in any activity or business that competes or could reasonably be
expected to compete with the business of BioTime or any Related Company.
Executive acknowledges that there is a substantial likelihood that the
activities described in this Section would (a) involve the unauthorized use or
disclosure of BioTime's or a Related Company's Confidential Information and that
use or disclosure would be extremely difficult to detect, and (b) result in
substantial competitive harm to the business of BioTime or a Related Company.
Executive has accepted the limitations of this Section as a reasonably
practicable and unrestrictive means of preventing such use or disclosure of
Confidential Information and preventing such competitive harm.
 
4.             Inventions/Intellectual Property/Confidential Information
 
(a)           As used in this Agreement, “Intellectual Property” means any and
all inventions, discoveries, formulas, improvements, writings, designs, or other
intellectual property. Any and all Intellectual Property relating to or in any
way pertaining to or connected with the systems, products, apparatus, or methods
employed, manufactured, constructed, or researched by BioTime, or any Related
Company, which Executive may conceive or make while performing services for
BioTime or a Related Company shall be the sole and exclusive property of BioTime
or the applicable Related Company. Executive hereby irrevocably assigns and
transfers to BioTime, or a Related Company, all rights, title and interest in
and to all Intellectual Property that Executive may now or in the future have
under patent, copyright, trade secret, trademark or other law, in perpetuity or
for the longest period otherwise permitted by law, without the necessity of
further consideration. BioTime and the Related Companies will be entitled to
obtain and hold in their own name all copyrights, patents, trade secrets,
trademarks and other similar registrations with respect to such Intellectual
Property.
 
(b)        Moral Rights. To the extent allowed by law, the rights to
Intellectual Property assigned by Executive to BioTime or any Related Company
includes all rights of paternity, integrity, disclosure and withdrawal, and any
other rights that may be known as or referred to as “moral rights,” “artist’s
rights,” “droit moral,” or the like (collectively “Moral Rights”). To the extent
Executive retains any such Moral Rights under applicable law, Executive hereby
ratifies and consents to any action that may be taken with respect to such Moral
Rights by or authorized by BioTime or a Related Company and agrees not to assert
any Moral Rights with respect thereto. Executive shall confirm in writing any
such ratifications, consents, and agreements from time to time as requested by
BioTime or Related Company.
 
3

--------------------------------------------------------------------------------

(c)           Execution of Documents; Power of Attorney. Executive agrees to
execute and sign any and all applications, assignments, or other instruments
which BioTime or a Related Company may deem necessary in order to enable BioTime
or a Related Company, at its expense, to apply for, prosecute, and obtain
patents of the United States or foreign countries for the Intellectual Property,
or in order to assign or convey to, perfect, maintain or vest in BioTime or a
Related Company the sole and exclusive right, title, and interest in and to the
Intellectual Property. If BioTime or a Related Company is unable after
reasonable efforts to secure Executive’s signature, cooperation or assistance in
accordance with the preceding sentence, whether because of Executive’s
incapacity or any other reason whatsoever, Executive hereby designates and
appoints BioTime or any Related Company or its designee as Executive’s agent and
attorney-in-fact, to act on Executive’s behalf, to execute and file documents
and to do all other lawfully permitted acts necessary or desirable to perfect,
maintain or otherwise protect BioTime’s or a Related Company’s rights in the
Intellectual Property. Executive acknowledges and agrees that such appointment
is coupled with an interest and is irrevocable.
 
(d)           Disclosure of Intellectual Property. Executive agrees to disclose
promptly to BioTime or a Related Company all Intellectual Property which
Executive may create or conceive solely, jointly, or commonly with others. This
paragraph is applicable whether or not the Intellectual Property was made under
the circumstances described in paragraph (a) of this Section. Executive agrees
to make such disclosures understanding that they will be received in confidence
and that, among other things, they are for the purpose of determining whether or
not rights to the related Intellectual Property is the property of BioTime or a
Related Company.
 
(e)           Limitations. The obligations provided for by this Section 4,
except for the requirements as to disclosure in paragraph 4(d), do not apply to
any rights Executive may have acquired in connection with Intellectual Property
for which no equipment, supplies, facility, or trade secret information of
BioTime or a Related Company was used and which was developed entirely on the
Executive’s own time and (i) which at the time of conception or reduction to
practice does not relate directly or indirectly to the business of BioTime or a
Related Company, or to the actual or demonstrable anticipated research or
development activities or plans of BioTime or a Related Company, or (ii) which
does not result from any work performed by Executive for BioTime or a Related
Company. All Intellectual Property that (1) results from the use of equipment,
supplies, facilities, or trade secret information of BioTime or a Related
Company; (2) relates, at the time of conception or reduction to practice of the
invention, to the business of BioTime or a Related Company, or actual or
demonstrably anticipated research or development of BioTime or a Related
Company; or (3) results from any work performed by Executive for BioTime or a
Related Company shall be assigned and is hereby assigned to BioTime or the
applicable Related Company. The parties understand and agree that this
limitation is intended to be consistent with California Labor Code, Section
2870, a copy of which is attached as Exhibit B. If Executive wishes to clarify
that something created by Executive prior to Executive’s employment by BioTime
or a Related Company that relates to the actual or proposed business of BioTime
or a Related Company is not within the scope of this Agreement, Executive has
listed it on Exhibit C in a manner that does not violate any third party rights.
 
4

--------------------------------------------------------------------------------

(f)            Confidential and Proprietary Information. During Executive’s
employment, Executive will have access to trade secrets and confidential
information of BioTime and one or more Related Companies. Confidential
Information means all information and ideas, in any form, relating in any manner
to matters such as: products; formulas; technology and know-how; inventions;
clinical trial plans and data; business plans; marketing plans; the identity,
expertise, and compensation of employees and contractors; systems, procedures,
and manuals; customers; suppliers; joint venture partners; research
collaborators; licensees; and financial information. Confidential Information
also shall include any information of any kind, whether belonging to BioTime, a
Related Company, or any third party, that BioTime or a Related Company has
agreed to keep secret or confidential under the terms of any agreement with any
third party. Confidential Information does not include: (i) information that is
or becomes publicly known through lawful means other than unauthorized
disclosure by Executive; (ii) information that was rightfully in Executive's
possession prior to Executive’s employment with BioTime and was not assigned to
BioTime or a Related Company or was not disclosed to Executive in Executive’s
capacity as a director or other fiduciary of BioTime or a Related Company; or
(iii) information disclosed to Executive, after the termination of Executive’s
employment by BioTime, without a confidential restriction by a third party who
rightfully possesses the information and did not obtain it, either directly or
indirectly, from BioTime or a Related Company, and who is not subject to an
obligation to keep such information confidential for the benefit of BioTime, a
Related Company, or any third party with whom BioTime or a Related Company has a
contractual relationship. Executive understands and agrees that all Confidential
Information shall be kept confidential by Executive both during and after
Executive’s employment by BioTime or any Related Company. Executive further
agrees that Executive will not, without the prior written approval by BioTime or
a Related Company, disclose any Confidential Information, or use any
Confidential Information in any way, either during the term of Executive’s
employment or at any time thereafter, except as required by BioTime or a Related
Company in the course of Executive’s employment.
 
5.             Termination of Employment. Executive understands and agrees that
Executive’s employment has no specific term. This Agreement, and the employment
relationship, are "at will" and may be terminated by Executive or by BioTime
(and the employment of Executive by any Related Company may be terminated by the
Related Company) with or without cause at any time by notice given orally or in
writing. Except as otherwise agreed in writing or as otherwise provided in this
Agreement, upon termination of Executive's employment, BioTime and the Related
Companies shall have no further obligation to Executive by way of compensation
or otherwise as expressly provided in this Agreement or in any separate
employment agreement that might then exist between Executive and a Related
Company.
 
(a)           Payments Due Upon Termination of Employment. Upon termination of
Executive's employment with BioTime and all Related Companies at any time and
for any reason, Executive will be entitled to receive only the severance
benefits set forth below, but Executive will not be entitled to any other
compensation, award, or damages with respect to Executive’s employment or
termination of employment.
 
(i)          Termination for Cause, Death, Disability, or Resignation. In the
event of the termination of Executive’s employment by BioTime for Cause, or
termination of Executive’s employment as a result of death, Disability, or
resignation, Executive will be entitled to receive payment for all accrued but
unpaid salary, accrued but unpaid bonus, if any, and vacation accrued as of the
date of termination of Executive’s employment. Executive will not be entitled to
any cash severance benefits or additional vesting of any stock options or other
equity or cash awards.
 
5

--------------------------------------------------------------------------------

(ii)         Termination Without Cause. In the event of termination of
Executive’s employment by BioTime without Cause, Executive will be entitled to
(A) the benefits set forth in paragraph (a)(i) of this Section, and (B) payment
in an amount equal to: (1) three months' base salary if terminated within the
first 12 months of employment, or (2) six months’ base salary if terminated
after 12 months of employment, either of which may be paid in a lump sum or, at
the election of BioTime, in installments consistent with the payment of
Executive's salary while employed by BioTime, subject to such payroll deductions
and withholdings as are required by law, and (C) payment, for a period of three
months, of any health insurance benefits that Executive was receiving at the
time of termination of Executive’s employment, under a BioTime employee health
insurance plan subject to the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), and (D) accelerated vesting of fifty percent (50%) of any then
unvested stock options as may have been granted to Executive by BioTime, if
Executive has been employed by BioTime for at least twelve months. This
paragraph shall not apply to (x) termination of Executive’s employment by a
Related Company if Executive remains employed by BioTime, or (y) termination of
Executive’s employment by BioTime if Executive remains employed by a Related
Company.
 
(iii)        Change of Control. In the event BioTime (or any successor in
interest to BioTime that has assumed BioTime's obligation under this Agreement)
terminates Executive's employment without Cause within twelve (12) months
following a Change in Control, Executive will be entitled to (A) the benefits
set forth in paragraph (a)(i) of this Section, and (B) a lump sum payment of an
amount equal to either (1) four months base salary if Executive has been
employed by Company for less than two years, or (2) twelve months base salary if
Executive has been employed by the Company for at least two years, subject to
such payroll deductions and withholdings as are required by law, and (C)
payment, for a period of six months, of any health insurance benefits that
Executive was receiving at the time of termination of Executive’s employment
under a BioTime employee health insurance plan subject to COBRA, and , and (D)
accelerated vesting of one hundred percent (100%) of any then unvested stock
options as may have been granted to Executive by BioTime.. This paragraph shall
not apply to (x) termination of Executive’s employment by a Related Company if
Executive remains employed by BioTime or a successor in interest, or (y)
termination of Executive’s employment by BioTime or a successor in interest if
Executive remains employed by a Related Company.
 
(b)           Release. Any other provision of this Agreement notwithstanding,
paragraphs (a)(ii) and (a)(iii) of this Section shall not apply unless the
Executive (i) has executed a general release of all claims against BioTime or
its successor in interest and the Related Companies (in a form prescribed by
BioTime or its successor in interest), (ii) has returned all property in the
Executive's possession belonging BioTime or its successor in interest and any
Related Companies, and (iii) if serving as a director of BioTime or any Related
Company, has tendered his written resignation as a director as provided in
Section 7.
 
(c)           Definitions. For purposes of this Section, the following
definitions shall apply:
 
(i)          "Affiliated Group" means (A) a Person and one or more other Persons
in control of, controlled by, or under common control with such Person; and (B)
two or more Persons who, by written agreement among them, act in concert to
acquire Voting Securities entitling them to elect a majority of the directors of
BioTime.
 
6

--------------------------------------------------------------------------------

(ii)         "Cause" means: (A) the failure to properly perform Executive's job
responsibilities, as determined reasonably and in good faith by the Board of
Directors; (B) commission of any act of fraud, gross misconduct or dishonesty
with respect to BioTime or any Related Company; (C) conviction of, or plea of
guilty or "no contest" to, any felony, or a crime involving moral turpitude; (D)
breach of any provision of this Agreement or any provision of any proprietary
information and inventions agreement with BioTime or any Related Company; (E)
failure to follow the lawful directions of the Board of Directors of BioTime or
any Related Company; (F) chronic alcohol or drug abuse; (G) obtaining, in
connection with any transaction in which BioTime, any Related Company, or any of
BioTime’s affiliates is a party, a material undisclosed financial benefit for
Executive or for any member of Executive’s immediate family or for any
corporation, partnership, limited liability company, or trust in which Executive
or any member of Executive’s immediate family owns a material financial
interest; or (H) harassing or discriminating against, or participating or
assisting in the harassment of or discrimination against, any employee of
BioTime (or a Related Company or an affiliate of BioTime) based upon gender,
race, religion, ethnicity, or nationality.
 
(iii)        "Change of Control" means (A) the acquisition of Voting Securities
of BioTime by a Person or an Affiliated Group entitling the holder thereof to
elect a majority of the directors of BioTime; provided, that an increase in the
amount of Voting Securities held by a Person or Affiliated Group who on the date
of this Agreement owned beneficially owned (as defined in Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the regulations thereunder)
more than 10% of the Voting Securities shall not constitute a Change of Control;
and provided, further, that an acquisition of Voting Securities by one or more
Persons acting as an underwriter in connection with a sale or distribution of
such Voting Securities shall not constitute a Change of Control under this
clause (A); (B) the sale of all or substantially all of the assets of BioTime;
or (C) a merger or consolidation of BioTime with or into another corporation or
entity in which the stockholders of BioTime immediately before such merger or
consolidation do not own, in the aggregate, Voting Securities of the surviving
corporation or entity (or the ultimate parent of the surviving corporation or
entity) entitling them, in the aggregate (and without regard to whether they
constitute an Affiliated Group) to elect a majority of the directors or persons
holding similar powers of the surviving corporation or entity (or the ultimate
parent of the surviving corporation or entity); provided, however, that in no
event shall any transaction described in clauses (A), (B) or (C) be a Change of
Control if all of the Persons acquiring Voting Securities or assets of BioTime
or merging or consolidating with BioTime are one or more Related Companies.
 
(iv)         "Disability" shall mean Executive's inability to perform the
essential functions of Executive’s job responsibilities for a period of one
hundred eighty (180) days in the aggregate in any twelve (12) month period.
 
(v)          "Person" means any natural person or any corporation, partnership,
limited liability company, trust, unincorporated business association, or other
entity.
 
(vi)         "Voting Securities" means shares of capital stock or other equity
securities entitling the holder thereof to regularly vote for the election of
directors (or for person performing a similar function if the issuer is not a
corporation), but does not include the power to vote upon the happening of some
condition or event which has not yet occurred.
 
7

--------------------------------------------------------------------------------

6.             Turnover of Property and Documents on Termination. Executive
agrees that on or before termination of Executive’s employment, Executive will
return to BioTime and all Related Companies all equipment and other property
belonging to BioTime and the Related Companies, and all originals and copies of
Confidential Information (in any and all media and formats, and including any
document or other item containing Confidential Information) in Executive's
possession or control, and all of the following (in any and all media and
formats, and whether or not constituting or containing Confidential Information)
in Executive's possession or control: (a) lists and sources of customers; (b)
proposals or drafts of proposals for any research grant, research or development
project or program, marketing plan, licensing arrangement, or other arrangement
with any third party; (c) reports, job or laboratory notes, specifications, and
drawings pertaining to the research, development, products, patents, and
technology of BioTime and any Related Companies; (d) any and all Intellectual
Property developed by Executive during the course of employment; and (e) the
Manual and memoranda related to the Policies.
 
7.             Resignation as a Director on Termination of Employment. If
Executive’s employment by BioTime is terminated for any reason or for no reason,
whether by way of resignation, Disability, or termination by BioTime with or
without Cause, and if Executive is then a member of the Board of Directors of
BioTime or any Related Company, Executive shall within two business days after
such termination of employment resign from the Board of Directors of BioTime and
from the board of directors of each and every Related Company, by delivering to
BioTime (and each Related Company, as applicable) a letter or other written
communication addressed to the Board of Directors of BioTime (and each Related
Company, as applicable) stating that Executive is resigning from the Board of
Directors of BioTime (and each Related Company, as applicable) effective
immediately. A business day shall be any day other than a Saturday, Sunday, or
federal holiday on which federal offices are closed.
 
8.             Arbitration. Except for injunctive proceedings against
unauthorized disclosure of Confidential Information, any and all claims or
controversies between BioTime or any Related Company and Executive, including
but not limited to (a) those involving the construction or application of any of
the terms, provisions, or conditions of this Agreement or the Policies; (b) all
contract or tort claims of any kind; and (c) any claim based on any federal,
state, or local law, statute, regulation, or ordinance, including claims for
unlawful discrimination or harassment, shall be settled by arbitration in
accordance with the then current Employment Dispute Resolution Rules of the
American Arbitration Association. Judgment on the award rendered by the
arbitrator(s) may be entered by any court having jurisdiction over BioTime and
Executive. The location of the arbitration shall be San Francisco, California.
Unless BioTime or a Related Company and Executive mutually agree otherwise, the
arbitrator shall be a retired judge selected from a panel provided by the
American Arbitration Association, or the Judicial Arbitration and Mediation
Service (JAMS). BioTime, or a Related Company if the Related Company is a party
to the arbitration proceeding, shall pay the arbitrator’s fees and costs.
Executive shall pay for Executive’s own costs and attorneys' fees, if any.
BioTime and any Related Company that is a party to an arbitration proceeding
shall pay for its own costs and attorneys' fees, if any. However, if any party
prevails on a statutory claim which affords the prevailing party attorneys'
fees, the arbitrator may award reasonable attorneys' fees and costs to the
prevailing party.

EXECUTIVE UNDERSTANDS AND AGREES THAT THIS AGREEMENT TO ARBITRATE CONSTITUTES A
WAIVER OF EXECUTIVE’S RIGHT TO A TRIAL BY JURY OF ANY MATTERS COVERED BY THIS
AGREEMENT TO ARBITRATE.
 
8

--------------------------------------------------------------------------------

9.             Severability. In the event that any of the provisions of this
Agreement or the Policies shall be held to be invalid or unenforceable in whole
or in part, those provisions to the extent enforceable and all other provisions
shall nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Agreement or the Policies. In
the event that any provision relating to a time period of restriction shall be
declared by a court of competent jurisdiction to exceed the maximum time period
such court deems reasonable and enforceable, then the time period of restriction
deemed reasonable and enforceable by the court shall become and shall thereafter
be the maximum time period.
 
10.           Agreement Read and Understood. Executive acknowledges that
Executive has carefully read the terms of this Agreement, that Executive has had
an opportunity to consult with an attorney or other representative of
Executive’s own choosing regarding this Agreement, that Executive understands
the terms of this Agreement, and that Executive is entering this agreement of
Executive’s own free will.
 
11.           Complete Agreement, Modification. This Agreement is the complete
agreement between Executive and BioTime on the subjects contained in this
Agreement. This Agreement supersedes and replaces all previous correspondence,
promises, representations, and agreements, if any, either written or oral with
respect to Executive’s employment by BioTime or any Related Company and any
matter covered by this Agreement. No provision of this Agreement may be
modified, amended, or waived except by a written document signed both by BioTime
and Executive.
 
12.           Governing Law. This Agreement shall be construed and enforced
according to the laws of the State of California.
 
13.           Assignability. This Agreement, and the rights and obligations of
Executive and BioTime under this Agreement, may not be assigned by Executive.
BioTime may assign any of its rights and obligations under this Agreement to any
successor or surviving corporation, limited liability company, or other entity
resulting from a merger, consolidation, sale of assets, sale of stock, sale of
membership interests, or other reorganization, upon condition that the assignee
shall assume, either expressly or by operation of law, all of BioTime's
obligations under this Agreement.
 
14.           Survival. This Section 14 and the covenants and agreements
contained in Sections 4 and 6 of this Agreement shall survive termination of
this Agreement and Executive's employment.
 
15.           Notices. Any notices or other communication required or permitted
to be given under this Agreement shall be in writing and shall be mailed by
certified mail, return receipt requested, or sent by next business day air
courier service, or personally delivered to the party to whom it is to be given
at the address of such party set forth on the signature page of this Agreement
(or to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 15).
 
9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and BioTime have executed this Agreement on the
day and year first above written.
 
EXECUTIVE:
       
 s/Aditya P. Mohanty
 
(Signature)
       
 Aditya P. Mohanty
 
(Please Print Name)
       
Address:
4919 Concannon Court
   
San Diego, CA 92130
 



BIOTIME:
         
BioTime, Inc.
           
By:
s/Michael D. West
           
Title:
Chief Executive Officer
   
Address:
1301 Harbor Bay Parkway, Suite100
     
Alameda, California 94502
 

 
10

--------------------------------------------------------------------------------

EXHIBIT A
Job Title: Chief Operating Officer


Description of Job and Duties:


The Chief Operating Officer (COO) will report to BioTime’s CEO and will have
primary responsibility for leading and developing the commercialization
activities of BioTime and Related Companies. Such activities will include the
management of BioTime’s HyStem development team, the manufacture, quality
assurance and quality control, regulatory compliance, and commercialization of
HyStem-related products, as well as certain other products being developed by
BioTime subsidiaries. In addition, the COO will interface with investors and
corporate partners on behalf of BioTime. This interface will include the
establishment, development, and maintenance of new relationships with
institutional investors, sell-side analysts, and investment banks, as well as
the planning and execution of capital-raising transactions for BioTime and
Related Companies. The COO will be responsible for actively contributing to the
maturation of BioTime and Related Company business strategies and branding and
potentially contributing to the preparation of Related Companies becoming
publicly-held companies. The COO will champion these activities with BioTime’s
Chief Executive Officer and Chief Financial Officer participating, as needed. He
will also initiate, develop, and execute research, product and technology
development, and product and technology commercialization relationships with
such pharmaceutical and biotechnology companies as may be interested in
licensing products or technology from or to BioTime or any Related Company,
cooperating with BioTime or any Related Company in product or technology
development, and/or commercializing products and technology developed by BioTime
or any Related Company alone or jointly with such other company.


Additional representative responsibilities will include, but not necessarily be
limited to, the following:



· Define and execute strategic initiatives focused on refining product
portfolio, market scope and reach of BioTime and Related Company products and
technology, accelerating commercialization of products, responding to
competitive threats and maximizing shareholder value of BioTime and Related
Companies.

· Develop a sophisticated and detailed understanding of the product portfolios,
research pipelines, and sales and marketing infrastructures of BioTime and the
Related Companies as the basis for these activities.

· In collaboration with senior management and other key stakeholders, identify
and coordinate the evaluation of prospective transactions with input from the
research and development, manufacturing, commercial, legal, finance, and
accounting personnel of BioTime and Related Companies, as applicable, and
present target opportunities to senior management.

· Serve as the primary point of contact and a key member of the negotiating team
for all transactions approved by senior management and the Board of Directors of
BioTime.

· Establish strong collaborative relationships with BioTime’s operational units
and subsidiaries; act as an advisor or as a transactional partner when
appropriate, and report such activities to BioTime’s Board of Directors.





11

--------------------------------------------------------------------------------

Annual Base Salary: $ 450,000


BTX stock options: Options to purchase 675,000 BioTime common shares under
BioTime’s Equity Incentive Plan, at such price per share on such other terms and
conditions consistent with the Plan as the Board of Directors determines,
including vesting in 48 monthly installments conditioned upon Executive
remaining a full-time employee at the end of the applicable month; and expiring
ten years from the date of grant, subject to Executive entering into BioTime’s
applicable standard form of employee stock option agreement.


PTO time available: 4 weeks annually
 
12

--------------------------------------------------------------------------------

EXHIBIT B
 
California Labor Code Section 2870.
 
Application of provision providing that employee shall assign or offer to assign
rights in invention to employer.
 
(a)           Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer's
equipment, supplies, facilities, or trade secret information except for those
inventions that either:


(i)           Relate at the time of conception or reduction to practice of the
invention to the employer's business, or actual or demonstrably anticipated
research or development of the employer; or


(ii)          Result from any work performed by the employee for his employer.


(b)           To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.
 
13

--------------------------------------------------------------------------------

EXHIBIT C
 
PRIOR MATTERS
 
None


 
14

--------------------------------------------------------------------------------